Citation Nr: 0531924	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  02-12 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for bilateral pes planus 
with left plantar fasciitis.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1976 to 
December 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 and later rating decision 
by the Department of Veterans Affairs (VA) Togus, Maine 
Regional Office (RO), which denied the veteran entitlement to 
service connections for bilateral pes planus and left plantar 
fasciitis.

In December 2004, the veteran appeared at the RO and offered 
testimony in support of his claim via a videoconference 
hearing before the undersigned acting Veterans Law Judge in 
Washington DC.  The transcript of the veteran's testimony has 
been associated with his claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his statements and testimony, the veteran essentially 
contends that service connection is warranted for bilateral 
pes planus with left plantar fasciitis on the basis that he 
has the condition due to service; during the Board hearing, 
he attributed the disability to prolonged standing on the 
steel deck of a ship.  Alternatively, the veteran maintains 
that he developed bilateral pes planus with left plantar 
fasciitis due to his service-connected degenerative joint 
disease of the right ankle (right ankle disability).

Although the veteran was formally examined by VA in February 
2003, in light of his December 2004 sworn testimony and his 
continuing treatment for foot problems, the Board finds that 
this matter must be remanded for further development, 
including a VA examination to determine whether the veteran 
has pes planus and/or plantar fasciitis that is related to 
service or his service-connected right ankle disability.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After associating with the claims 
folder any pertinent outstanding records, 
to specifically include those of Dr. 
Wayne C. Gould, the RO schedule the 
veteran for an appropriate VA examination 
to determine whether it is at least as 
likely as not that he has bilateral pes 
planus with left plantar fasciitis that 
was caused or aggravated by service or 
his service-connected right ankle 
disability.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished.  
The examiner should rule in or exclude a 
diagnosis of pes planus of each foot, as 
well as plantar fasciitis of the left 
foot.  

Thereafter, he or she should opine as to 
whether it is at least as likely as not 
that the veteran has pes planus of either 
or both feet, as well as left foot 
plantar fasciitis, that is related to 
service.  

The examiner must also comment as to 
whether it is at least as likely as not 
that any pes planus or plantar fasciitis 
found to be present was caused or 
aggravated by the veteran's service-
connected right ankle disability.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

2.  After completion of the foregoing, 
the RO should readjudicate the veteran's 
claim.  

3.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


